          Case 1:17-cr-00346-JPO Document 22 Filed 06/16/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                   June 16, 2020


BY ECF

The Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Stephan Mahabir, 17 Cr. 346 (JPO)

Dear Judge Oetken:

        The Government respectfully writes to request a six-month adjournment of the sentencing
date scheduled in the above-referenced case, which is currently scheduled for June 17, 2020.

        The defendant pleaded guilty on June 1, 2017, pursuant to a cooperation agreement with
the Government. The defendant testified in a criminal trial—United States v. Michael Mendlowitz,
17 Cr. 248 (VSB)—that concluded on May 23, 2019. The sentencing date for Michael Mendlowitz
is adjourned pending a Fatico hearing, which has been scheduled for August 20, 2020.
Accordingly, the defendant’s cooperation is not yet complete. The Government respectfully
requests that the defendant’s sentencing date be adjourned for a period of six months.



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney
                                            Southern District of New York

                                        By: __________________________
                                            Dina McLeod/David Abramowicz/Jilan Kamal
                                            Assistant United States Attorneys
                                            (212) 637-1040 / -6525 / -2192

cc:    Arthur Aidala, Esq. (by ECF)
